Title: Dumas to the American Commissioners, 3 November 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, November 3, 1778, in French: Our friend has warned Mr. Baker, the secretary of the Amsterdam Admiralty, that if the Admiralty’s preliminary advisory serves to weaken the protest to the English court he will communicate the action to the entire business community. Such an action would have serious consequences. It certainly would provoke another protest to the States General and would increase public dissatisfaction to its maximum.>
